EXHIBIT 10.02

 

[Entercom Letterhead]

 

TO:

 

Stephen F. Fisher (“Employee”)

 

 

 

FROM:

 

John C. Donlevie [sign here]

 

 

 

DATE:

 

January 20, 2009

 

 

 

RE:

 

Waiver of Scheduled CPI Salary Increase

 

This Memorandum will confirm our agreement regarding the schedule 2009 CPI
increase to your salary pursuant to the employment agreement (the “Agreement”)
between you (the “Employee”) and Entercom Communications Corp. (the “Company”).

 


WAIVER.  EMPLOYEE HEREBY AGREES THAT THE SCHEDULED CPI INCREASE TO EMPLOYEE’S
BASE SALARY DUE UNDER THE AGREEMENT ON MARCH 1, 2009 WILL NOT TAKE EFFECT.


 


MISCELLANEOUS.  THIS MEMORANDUM CONSTITUTES THE ENTIRE AGREEMENT AND
UNDERSTANDING BETWEEN EMPLOYEE AND THE COMPANY CONCERNING THE SUBJECT MATTER
HEREOF.  NO OTHER WRITTEN OR ORAL AGREEMENTS OR PROMISES HAVE BEEN MADE WITH
RESPECT TO ENTERING INTO THIS MEMORANDUM.  ALL TERMS AND PROVISIONS OF THE
AGREEMENT NOT EXPRESSLY MODIFIED BY THIS MEMORANDUM REMAIN IN FULL FORCE AND
EFFECT AND ARE BINDING ON THE EMPLOYEE AND THE COMPANY.  THIS MEMORANDUM DOES
NOT, AND SHALL NOT BE DEEMED TO, EXTEND THE TERM OF EMPLOYEE’S EMPLOYMENT WITH
THE COMPANY AS SET FORTH IN THE AGREEMENT.


 

For consideration, the receipt and sufficiency of which is hereby acknowledged,
and intending to be legally bound, Employee has executed this Memorandum.

 

ACCEPTED & AGREED TO:

 

By:

/s/ Stephen F. Fisher

 

Print Name:

Stephen F. Fisher

 

Date:

January 20, 2009

 

 

--------------------------------------------------------------------------------